         Case 2:20-cv-04096-GAM Document 112 Filed 03/04/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA, STATE
 OF CALIFORNIA, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF MAINE,
 COMMONWEALTH OF MASSACHUSETTS, and
 STATE OF NORTH CAROLINA,

                                 Plaintiffs,                 No. 2:20-cv-4096

                        v.

 LOUIS DEJOY, in his official capacity as United States
 Postmaster General; RON A. BLOOM, in his official
 capacity as Chairman of the Postal Service Board of
 Governors; and the UNITED STATES POSTAL
 SERVICE,

                                 Defendants.


                          Joint Stipulation to Modify Briefing Schedule

       Pursuant to this Court’s Guidelines for extensions of time, Plaintiffs and Defendants

jointly stipulate to the following modified briefing schedule, which extends by three weeks the

schedule ordered by this Court (ECF No. 107). No trial is scheduled, so these extensions will not

delay the scheduling of trial.

       By March 26, 2021, all discovery shall conclude.

       By April 9, 2021, Plaintiffs will file a motion for summary judgment.

       By April 16, 2021, any amicus brief in support of Plaintiffs’ motion for summary

       judgment is due.

       By April 30, 2021, Defendants will file a combined cross-motion for summary

       judgment and opposition to Plaintiffs’ motion for summary judgment.
        Case 2:20-cv-04096-GAM Document 112 Filed 03/04/21 Page 2 of 2




       By May 7, 2021, any amicus brief in support of Defendants’ cross-motion for

       summary judgment is due.

       By May 14, 2021, Plaintiffs will file a combined reply in support of their motion

       for summary judgment and opposition to Defendants’ cross-motion for summary

       judgment.

       By May 28, 2021, Defendants will file a reply in support of their cross-motion for

       summary judgment.



 February 25, 2021                                 Respectfully submitted,

 BRIAN M. BOYNTON                                  JOSH SHAPIRO
 Acting Assistant Attorney General                 Attorney General
                                                   Commonwealth of Pennsylvania
 ERIC R. WOMACK                                    MICHAEL J. FISCHER (Pa. Bar. No.
 Assistant Branch Director                         322311)
 Federal Programs Branch                           Chief Deputy Attorney General

 /s/ Kuntal Cholera                                /s/ Aimee D. Thomson
 KUNTAL V. CHOLERA                                 AIMEE D. THOMSON (Pa. Bar. No.
 Trial Attorney                                    326328)
 U.S. Department of Justice                        RYAN B. SMITH (Pa. Bar. No. 324643)
 Civil Division, Federal Programs Branch           JACOB B. BOYER (Pa. Bar. No. 324396)
 1100 L Street, NW                                 Deputy Attorneys General
 Washington, D.C. 20005                            Office of Attorney General
 kuntal.cholera@usdoj.gov                          1600 Arch Street, Suite 300
                                                   Philadelphia, PA 19103
 Attorneys for Defendants                          (267) 374-2787
                                                   athomson@attorneygeneral.gov

                                                   Attorneys for Plaintiffs



APPROVED BY THE COURT:


/s/ Gerald Austin McHugh
United States District Judge



                                               2
